USCA11 Case: 21-10411    Date Filed: 11/03/2021   Page: 1 of 7




                                        [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                ____________________

                        No. 21-10411
                Non-Argument Calendar
                ____________________

In re: SUSAN ELIZABETH GALVIN,
                                                      Debtor.
___________________________________________________
SUSAN ELIZABETH GALVIN,
                                           Plaintiff-Appellant,
versus
U.S. BANK NATIONAL ASSOCIATION,


                                         Defendant-Appellee.
USCA11 Case: 21-10411         Date Filed: 11/03/2021    Page: 2 of 7




2                      Opinion of the Court                 21-10411

                     ____________________

           Appeal from the United States District Court
               for the Northern District of Florida
            D.C. Docket No. 3:20-cv-05764-MCR-EMT
                    ____________________

Before JILL PRYOR, NEWSOM, and BRANCH, Circuit Judges.
PER CURIAM:
        Susan Galvin sought to file a seventh amended complaint in
her seventh bankruptcy filing since 2015. The bankruptcy court
disallowed amendment and dismissed her sixth amended com-
plaint for lack of subject matter jurisdiction. Galvin appealed to the
district court the bankruptcy court's denial of her motion for leave
to file a seventh amended complaint and dismissal of her sixth
amended complaint. The district court affirmed both decisions,
and after careful review, we affirm.
                                  I
        Susan Galvin executed a note secured by a mortgage in favor
of New Century Mortgage Corporation. The note and mortgage
were assigned to U.S. Bank National Association, as Trustee for
Morgan Stanley Dean Witter Capital I Inc., Mortgage Pass-
Through Certificates, Series 2002-NC2, a trust of pooled mortgage
loans. Galvin defaulted on the note and mortgage, so U.S. Bank
initiated foreclosure proceedings in Florida state court. The state
court entered final judgment against Galvin in 2015.
USCA11 Case: 21-10411         Date Filed: 11/03/2021    Page: 3 of 7




21-10411               Opinion of the Court                         3

        To delay enforcement of the state court’s judgment of fore-
closure, Galvin and her husband have filed seven bankruptcy cases
since 2015. In the current iteration of the bankruptcy filings, Galvin
filed an “Adversarial Complaint” naming U.S. Bank as a defendant.
Following that complaint, Galvin proceeded to file six amended
complaints—all without leave of the bankruptcy court. Her 59-
page sixth amended complaint sought to “avoid and eliminate” the
state court’s foreclosure judgment and asserted at least 32 causes of
action against U.S. Bank, including violations of federal and state
criminal statutes. The bankruptcy court directed Galvin that she
“shall not file any further amended complaint without first seeking
leave of Court or obtaining written consent from Defendant.” U.S.
Bank timely filed a motion to dismiss the sixth amended complaint.
More than a month later, Galvin filed a motion for leave to file a
seventh amended complaint and did not attach a proposed
amended complaint, asserting only that the new complaint would
be “streamlined” and would not “raise[] any new legal theories.”
       The bankruptcy court denied Galvin’s motion, reasoning
that amendment would be futile because she “cannot state a plau-
sible cause of action that would not be barred from determination
by this Court under the Rooker-Feldman doctrine,” which dictates
that plaintiffs cannot use a federal court of first instance to review
and reverse unfavorable state-court judgments. See Exxon Mobil
Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 283–84 (2005). The
bankruptcy court also granted U.S. Bank’s motion to dismiss and
dismissed Galvin’s sixth amended complaint with prejudice,
USCA11 Case: 21-10411            Date Filed: 11/03/2021       Page: 4 of 7




4                         Opinion of the Court                    21-10411

concluding that (1) Galvin’s complaint was a rambling and indeci-
pherable shotgun pleading; (2) the court lacked jurisdiction over
Galvin’s claims relating to the state court’s foreclosure judgment
under the Rooker-Feldman doctrine; (3) the court lacked jurisdic-
tion over Galvin’s claims relating to the note and mortgage under-
lying the state court’s judgment because those claims must have
been brought in response to the foreclosure action; and (4) the
court lacked jurisdiction over Galvin’s other claims because they
were unrelated to her Chapter 7 bankruptcy case.
       The district court affirmed the bankruptcy court’s denial of
Galvin’s motion for leave to amend her complaint because (1) it
“was filed more than 21 days after U.S. Bank filed its motion to dis-
miss,” (2) Galvin “had previously been permitted to amend her
complaint,” (3) “any amendment would still have been futile and
dismissed under the Rooker-Feldman doctrine,” and (4) Galvin
“failed to submit the proposed amendment or . . . set forth [its] sub-
stance” in her motion. The district court also affirmed the bank-
ruptcy court’s dismissal of Galvin’s complaint because she failed to
address the dismissal on the basis that it was an impermissible shot-
gun pleading.
       Before us, Galvin continues to contend that the bankruptcy
court erred in denying her motion to file a seventh amended com-
plaint and in dismissing her sixth amended complaint.1


1“When reviewing an order of the district court entered in its role as an ap-
pellate court reviewing the bankruptcy court's decision, this Court
USCA11 Case: 21-10411            Date Filed: 11/03/2021         Page: 5 of 7




21-10411                  Opinion of the Court                               5

                                      II
        Galvin argues that the bankruptcy court applied the wrong
legal standard in denying her motion to amend and challenges the
applicability of the Rooker-Feldman doctrine. Generally, Federal
Rule of Civil Procedure 15 dictates that the court “should freely
give leave [to amend a pleading] when justice so requires,” Fed. R.
Civ. P. 15(a)(2), but the court is not required to do so when the
amendment would be futile, see Foman v. Davis, 371 U.S. 178, 182
(1962). Galvin’s motion to amend expressly stated that her
amended complaint would not “raise[] any new legal theories.”
And the bankruptcy court correctly concluded that it lacked subject
matter jurisdiction to address the legal theories Galvin posited in
her sixth amended complaint due to the Rooker-Feldman doctrine.


independently examines the factual and legal determinations of the bank-
ruptcy court, applying the same standards of review as the district court.” In
re FFS Data, Inc., 776 F.3d 1299, 1303 (11th Cir. 2015). We review the denial
of a motion to amend for abuse of discretion, but we consider de novo
whether a particular amendment to the complaint would be futile. Chang v.
JPMorgan Chase Bank, N.A., 845 F.3d 1087, 1093–94 (11th Cir. 2017). We re-
view the decision to dismiss a complaint de novo. Boyd v. Warden, Holman
Corr. Facility, 856 F.3d 853, 863–64 (11th Cir. 2017).
        We note that Galvin seems to raise the argument on appeal that “U.S.
Bank as Trustee does not have a valid claim of title or possession and cannot
enforce the Note and/or the Mortgage, as such the U.S. Bank as Trustee is not
a creditor.” This argument was not presented to the bankruptcy court, so we
need not address it now. See In re Egidi, 571 F.3d 1156, 1163 (11th Cir. 2009).
Moreover, as we will explain, we lack jurisdiction under the Rooker-Feldman
doctrine to address this issue.
USCA11 Case: 21-10411         Date Filed: 11/03/2021    Page: 6 of 7




6                      Opinion of the Court                 21-10411

        In Rooker v. Fidelity Trust Co., the Supreme Court held that
a party that loses in state court cannot challenge that court’s judg-
ment in a federal district court because only the Supreme Court has
appellate authority to reverse or modify a state-court judgment.
263 U.S. 413, 415–16 (1923). In District of Columbia Court of Ap-
peals v. Feldman, the Supreme Court again held that a federal dis-
trict court lacks authority to review a final judicial determination
of a state court. 460 U.S. 462, 476 (1983). These cases—now
known as the Rooker-Feldman doctrine—act as a limitation on the
jurisdiction of inferior federal courts. Target Media Partners v.
Specialty Mktg. Corp., 881 F.3d 1279, 1284 (11th Cir. 2018). To be
sure, the doctrine applies “only in a narrow set of cases brought by
state-court losers complaining of injuries caused by state-court
judgments rendered before the district court proceedings com-
menced and inviting district court review and rejection of those
judgments.” In re Hazan, 10 F.4th 1244, 1250 (11th Cir. 2021) (quo-
tation marks omitted).
       Here, a Florida state court entered final judgment of foreclo-
sure against Galvin before she commenced federal bankruptcy pro-
ceedings, in which she sought to “avoid and eliminate” the state
court’s foreclosure judgment. It is difficult to read this language as
anything but an attack on the state-court judgment of the sort that
Rooker-Feldman prohibits. To the extent that Galvin challenges
the assignment of her mortgage to U.S. Bank and U.S. Bank’s status
as trustee of the pooled mortgage trust, she invites this Court to
undo the foreclosure judgment that already determined the
USCA11 Case: 21-10411            Date Filed: 11/03/2021        Page: 7 of 7




21-10411                  Opinion of the Court                              7

existence of U.S. Bank’s security interest by granting it a lien on
Galvin’s property. If, as Galvin stated, her seventh amended com-
plaint would have raised no new legal theories, the bankruptcy
court did not abuse its discretion by disallowing amendment be-
cause the court would have similarly lacked jurisdiction over the
new complaint. We affirm the bankruptcy court's denial of leave
to amend the complaint. 2
                                     III
       Because we conclude that the bankruptcy court lacked juris-
diction over Galvin’s sixth amended complaint, we must also con-
clude that the court did not err in dismissing the complaint. How-
ever, because this dismissal is based on lack of subject matter juris-
diction, it “is necessarily without prejudice.” DiMaio v. Demo-
cratic Nat’l Comm., 520 F.3d 1299, 1303 (11th Cir. 2008) (per cu-
riam). Therefore, we vacate the dismissal and remand with instruc-
tions to reenter it without prejudice.
       AFFIRMED in part, VACATED in part, and REMANDED.




2 Galvin does not challenge the bankruptcy court’s conclusion that it lacked
jurisdiction over some of her claims because they didn’t arise under or relate
to her Chapter 7 case. Accordingly, we do not address that issue here.